Exhibit 99.1 NEWS RELEASE May 14, 2009 FSI ANNOUNCES FIRST QUARTER, 2 Conference call scheduled for Friday May. 15th, 11:00am Eastern time, 8:00am Pacific Time See dial in number below VICTORIA, BRITISH COLUMBIA, May 14, 2009 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (NYSE Amex: FSI, FRANKFURT: FXT), a developer and manufacturer of biodegradable and environmentally safe, water and energy conservation technology, as well as anti-scalant and crop nutrient enhancement products, today announces financial results for the first quarter (Q1) ended March 31, 2009. Mr.
